Title: Thomas Jefferson to Fernagus De Gelone, 27 December 1818
From: Jefferson, Thomas
To: Gelone, Jean Louis Fernagus De


          
            Sir
            Monticello Dec. 27. 18.
          
          I recieved yesterday the 2d copy of De la lande’s Logarithms and your note of the 90.D. adding that the books would be forwarded as soon as you should recieve a definitive answer to yours of the 15th. I had considered mine of the 9th to mr Belair as an anticipation of that answer, inasmuch as it gave a specification of the books I had concluded to take, and covered the price of them. I will now however be more particular as to the others mentioned in your letter of the 15th & not in mine of the 9th
          Stephani Thesaurus Gr. I meant to decline taking because I found it cost more than it was worth my while to give
          La PlPersoon fungarum et plantarum. declined for same reason
          La Place Systeme—et Mecanique celeste, f declined for the same reason, and also because of 4to format, books of that size being too unhandy, & the 8vo format greatly preferred
          Tacite de la Malle. mr Belair had informed it was sold. if not sold I shall be glad to recieve it.
          Journal Bibliographique de la France. I shall be willing to recieve this instead of the Dictionnaire Bibliographique
          
            
               
              Sacrorum Bibliorum Concordantiae
              }
              I had been informed that these also had been sold,
            
            
              
              Dictionnaire de Medecine avec Lexicon
            
          
          and therefore neither the format nor price were stated to me. if you will be so good as to inform me of them, I will consider whether I take them or not. as I know nothing of them but from their titles, you would oblige me by stating their authors, their date & any other general information of them, & particularly whether the Lexicon is a Greek one, compiled specially for reading the works of Hippocrates.
          in the mean time send on the rest without detaining them for these two. accept the assurances of my respect.
        